Case 2:16-cv-03714-GW-AGR Document 905 Filed 02/21/19 Page 1 of 16 Page ID #:49487




     1 QUINN EMANUEL URQUHART
         & SULLIVAN, LLP
     2 James R. Asperger (Bar No. 083188)
       jimasperger@quinnemanuel.com
     3 865 S. Figueroa St., 10th Floor
       Los Angeles, California 90017
     4 Telephone: (213) 443-3000
       Facsimile: (213) 443-3100
     5
       Kevin P.B. Johnson (Bar No. 177129)
     6 kevinjohnson@quinnemanuel.com
       Todd M. Briggs (Bar No. 209282)
     7 toddbriggs@quinnemanuel.com
       555 Twin Dolphin Drive, 5th Floor
     8 Redwood Shores, California 94065
       Telephone: (650) 801-5000
     9 Facsimile: (650) 801-5100
    10 Attorneys for Plaintiff the California
       Institute of Technology
    11
    12
    13                           UNITED STATES DISTRICT COURT

    14                       CENTRAL DISTRICT OF CALIFORNIA

    15
    16 THE CALIFORNIA INSTITUTE OF                 CASE NO. 2:16-cv-3714-GW-AGRx
       TECHNOLOGY, a California
    17 Corporation,
                    Plaintiff,                     CALTECH’S OPPOSITION TO
    18                                             DEFENDANTS’ MOTION FOR
              vs.                                  RECONSIDERATION
    19
    20 BROADCOM LIMITED,
       BROADCOM CORPORATION,                       Hon. George H. Wu
    21 AVAGO TECHNOLOGIES LIMITED,                 United States District Court Judge
       AND APPLE INC.,
    22                                             Hearing Date: March 7, 2019
               Defendants.                         Time: 8:30 AM
    23                                             Place: Courtroom 9D
    24
    25
    26
    27
    28
                                                                   Case No. 2:16-cv-3714-GW-AGRx
                             CALTECH’S OPPOSITION TO DEFENDANTS’ MOTION FOR RECONSIDERATION
Case 2:16-cv-03714-GW-AGR Document 905 Filed 02/21/19 Page 2 of 16 Page ID #:49488




     1                                        TABLE OF CONTENTS
                                                                                                                      Page
     2
     3        INTRODUCTION............................................................................................. 1
     4        ARGUMENT .................................................................................................... 3
     5        A.       Defendants’ “Known or Used” Theories Are Not “Meaningfully
                       Different” From Their Printed Publication Theories.............................. 3
     6
              B.       Defendants’ “Supporting Evidence” For Their Pfister Invention
     7                 Theory Does Not Make That Theory “Meaningfully Different”............ 5
     8        C.       Estoppel Applies Because Defendants Could Have but did Not
                       Raise Pfister in IPR ............................................................................... 10
     9
              D.       Defendants Fail to Show that Reconsideration Is Warranted............... 11
    10
              E.       Defendants’ “Supporting Evidence” For Their Frey Invention
    11                 Theory Does Not Make That Theory “Meaningfully Different”.......... 12
    12        CONCLUSION ............................................................................................... 12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                      -i-               Case No. 2:16-cv-3714-GW-AGRx
                                  CALTECH’S OPPOSITION TO DEFENDANTS’ MOTION FOR RECONSIDERATION
Case 2:16-cv-03714-GW-AGR Document 905 Filed 02/21/19 Page 3 of 16 Page ID #:49489




     1                                          TABLE OF AUTHORITIES
     2                                                                                                                   Page
     3                                                           Cases
     4 Audionics Sys., Inc. v. AAMP of Fla., Inc.,
         No. 12-cv-10763, 2015 WL 11201243 (C.D. Cal. Nov. 4, 2015) ..........................9
     5
       Clearlamp, LLC v. LKQ Corp.,
     6   No. 12-cv-2533, 2016 WL 4734389 (N.D. Ill. Mar. 18, 2016) ..........................4, 5
     7 Finnigan Corp. v. Int’l Trade Comm’n,
     8   180 F.3d 1354 (Fed. Cir. 1999)...............................................................................5
     9 In re Hyundai & Kia Fuel Econ. Litig.,
          No. 13-cv-2424, 2015 WL 12747655 (C.D. Cal. July 2, 2015) .......................3, 11
    10
       SiOnyx, LLC v. Hamamatsu Photonics K.K.,
    11    330 F. Supp. 3d 574 (D. Mass. 2018) .............................................................2, 4, 5
    12 Star Envirotech, Inc. v. Redline Detection, LLC,
          No. 12-cv-01861, 2015 WL 4744394 (C.D. Cal. Jan. 29, 2015)................5, 6, 7, 8
    13
       Yeda Research v. Mylan Pharm. Inc.,
    14    906 F.3d 1031 (Fed. Cir. 2018)...............................................................................6
    15                                Rules and Regulations
    16 Local Rule 7-18 .....................................................................................................3, 11
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                           -ii-              Case No. 2:16-cv-3714-GW-AGRx
                                       CALTECH’S OPPOSITION TO DEFENDANTS’ MOTION FOR RECONSIDERATION
Case 2:16-cv-03714-GW-AGR Document 905 Filed 02/21/19 Page 4 of 16 Page ID #:49490




     1         INTRODUCTION
     2         In its February 7 Tentative Order, the Court agreed that Caltech had “certainly
     3 shown that Defendants’ ‘known or used’ prong invalidity theories are similar to their
     4 previous printed publication invalidity theories.” (Dkt. 888-3 at 10). But the Court
     5 also tentatively reversed its previous conclusion regarding IPR estoppel, stating:
     6 Caltech “has not shown that the evidence Defendants intend to present all emanates
     7 from the written documents, as appeared to be true based on the record previously
     8 presented to the Court. The Court finds, in this way, Defendants have submitted
     9 evidence to support their ‘known or used’ prong invalidity theory that is meaningfully
    10 different from the evidence they would be permitted to use to support a printed
    11 publication invalidity theory.” (Id. at 10-11 (emphasis added)).1
    12         Caltech respectfully submits that there are two issues that require further
    13 consideration by the Court. First, what is the proper legal standard for determining
    14 whether the “known or used” grounds presented by Defendants are “meaningfully
    15 different” from the grounds set forth in the printed references that Defendants raised
    16 or could have raised in the IPR proceedings? Second, does the evidence offered by
    17 Defendants–i.e., testimony, emails and other evidence Defendants cite–truly present
    18 theories that are “meaningfully different” from their printed publication theories?
    19         As explained in detail below, the standard for determining whether a “known
    20 or used” theory is “meaningfully different” must start with the claimed invention. For
    21 Defendants’ “known or used” theory to be “meaningfully different” from their printed
    22 publication theory, their “known or used” evidence must disclose at least one claim
    23 limitation that is not disclosed in the printed publications that were raised or could
    24
           1
    25       Neither Defendants in their briefs, nor the Court’s tentative ruling identifies
       what specifically is “meaningfully different” in Defendants’ purported “known or
    26 used” theory, and why their purported different “evidence” will result in anything
    27 more than a rehash of the same substantive issues that were raised or could have
       been raised before the Patent Trial and Appeal Board (“PTAB”) based on what
    28 Defendants contend are printed publications.

                                                   -1               Case No. 2:16-cv-3714-GW-AGRx
                              CALTECH’S OPPOSITION TO DEFENDANTS’ MOTION FOR RECONSIDERATION
Case 2:16-cv-03714-GW-AGR Document 905 Filed 02/21/19 Page 5 of 16 Page ID #:49491




     1 reasonably have been raised before the PTAB. Indeed, in its December 28, 2018
     2 Order, the Court itself stated that the “Defendants have not identified, for instance,
     3 circumstances where the only citation for a limitation relies on testimony of a
     4 contemporary in the field at the time of the invention.” (Dkt. 830 at 27 (emphasis
     5 added); see also Dkt. 888-3 at 7 n.7 (quoting December 28 Order)). This approach is
     6 supported by other district courts that have addressed this issue. For example, in
     7 SiOnyx, LLC v. Hamamatsu Photonics K.K., the district court found that IPR estoppel
     8 did not apply because the “known or used” prior art system (and not the corresponding
     9 printed publication) was “the only citation for certain claim limitations.” 330 F. Supp.
    10 3d 574, 603 (D. Mass. 2018). See Section II.A, infra. Thus, for an invalidity theory
    11 to be “meaningfully different,” it is not enough for Defendants to simply provide
    12 different “supporting evidence.” The supporting evidence must disclose a claim
    13 limitation that is not disclosed in the related printed publication.
    14         Here, notwithstanding Defendants’ lengthy recitation of deposition testimony
    15 and other evidence to support their “known or used” theories, none of Defendants’
    16 purported evidence discloses any claim limitation that is not disclosed in the related
    17 printed publications. For example, the disclosures made in the Pfister Paper and
    18 Slides reflect the results of the simulations, discussions, and research performed by
    19 Drs. Pfister and Siegel pertaining to the addition of a second accumulator to Divsalar’s
    20 “Repeat Accumulate” (RA) codes.           This work relates to “Repeat Accumulate-
    21 Accumulate” (RAA) codes. This is exactly the same work and substance that forms
    22 the Pfister Invention invalidity theory advanced by Defendants. Whether framed as
    23 the Pfister Invention, Pfister Paper, or Pfister Slides, each invalidity theory is based
    24 on the same disclosure of regular repetition and accumulation, 2 but not other key
    25
    26     2
             Dr. Siegel himself opined in his expert report that, unlike the asserted claims
    27 of Caltech’s IRA patents, “the Pfister Paper and Pfister Slides repeats the bits
    28 regularly.” (Dkt. 864-12 ¶ 140 (emphasis added); see also Dkt. 740-25 ¶ 250

                                                   -2               Case No. 2:16-cv-3714-GW-AGRx
                              CALTECH’S OPPOSITION TO DEFENDANTS’ MOTION FOR RECONSIDERATION
Case 2:16-cv-03714-GW-AGR Document 905 Filed 02/21/19 Page 6 of 16 Page ID #:49492




     1 claim limitations such as irregular repetition of information bits, summation of subsets
     2 of information bits, and accumulation of sums of subsets of information bits.
     3          In short, Defendants have not shown that the “supporting evidence” for their
     4 “known or used” theories reflects a “meaningful difference” from their printed
     5 publication theories. For example, there is simply nothing in Defendants’ proffered
     6 evidence for the Pfister Invention that is meaningfully different from the disclosures
     7 of Pfister/Pfister Slides, or the claim limitations purportedly disclosed in those printed
     8 publications. Indeed, neither Dr. Siegel’s expert report nor Dr. Frey’s expert report,
     9 deposition, or other related evidence contend that the Pfister Invention discloses a
    10 different claim limitation in a way that makes it meaningfully different.
    11          Finally, Defendants cannot show that reconsideration is warranted under Local
    12 Rule 7-18 because Defendants’ basis for reconsideration relies solely on facts and
    13 arguments that they “could have made before, but did not.” In re Hyundai & Kia Fuel
    14 Econ. Litig., No. 13-cv-2424, 2015 WL 12747655, at *5 (C.D. Cal. July 2, 2015).
    15 Defendants’ claims of purported new evidence from expert testimony are simply not
    16 true, as all of the points they make were either known to them from Frey, discovery,
    17 or other evidence long ago disclosed. Nevertheless, Caltech agrees that the Court’s
    18 orders on IPR estoppel should be applied consistently across the asserted patents
    19 based on the proper application of the law and a complete factual record.3
    20          ARGUMENT
    21          A.    Defendants’ “Known or Used” Theories Are Not “Meaningfully
                      Different” From Their Printed Publication Theories
    22
    23          To show a “meaningful difference” and avoid IPR estoppel in this case,

    24
         (“Pfister/Pfister Slides teaches regular repeat-accumulate (RA) codes rather than
    25
         irregular repeat-accumulate codes.”)).
    26      3
             If the Court is inclined to reconsider any of its rulings based on its current
    27 understanding of the law and factual record, Caltech would also respectfully request
       reconsideration of the issues raised in Caltech’s renewed motion on the Frey/Frey
    28 Slides combination in the ’781 patent. See infra Section II.D.

                                                   -3               Case No. 2:16-cv-3714-GW-AGRx
                              CALTECH’S OPPOSITION TO DEFENDANTS’ MOTION FOR RECONSIDERATION
Case 2:16-cv-03714-GW-AGR Document 905 Filed 02/21/19 Page 7 of 16 Page ID #:49493




     1 Defendants must show that the evidence supporting their “know or used” theories
     2 discloses at least one claim limitation not found in their related printed publications
     3 supporting that theory. Otherwise, a “known or used” theory would result in a rehash
     4 of the exact same grounds that were or reasonably could have been raised before the
     5 PTAB. This would eviscerate IPR estoppel.
     6         Several courts have held that defendants may rely on non-printed publication
     7 invalidity theories (e.g., invalidity theories based on a product or system) when the
     8 non-printed publication invalidity theory discloses a claim limitation that is not
     9 disclosed in the related printed publications. 4 For example, in SRAM, the court
    10 allowed the defendant to rely on a prior art device although it “was depicted in a
    11 printed publication,” but only because “it was not depicted at an appropriate angle or
    12 in enough detail to show its relevant [claimed] feature of offset tooth tips.”5 SRAM,
    13 LLC v. RFE Holding (Can.) Corp., No. 15-cv-11362, ECF No. 102 at 11-12 (N.D. Ill.
    14 Jan. 25, 2019) [Dkt. 891-2]. In reaching its conclusion, the court reasoned that “a
    15 party cannot cloak its reliance upon [prior art] as a product, so as to avoid § 315(e)(2)
    16 estoppel, when it is or could be relying on a depiction of the product in a printed
    17 publication.” Id. (emphasis added) (quoting Clearlamp, LLC v. LKQ Corp., No. 12-
    18 cv-2533, 2016 WL 4734389, at *9 (N.D. Ill. Mar. 18, 2016)). Similarly, the SiOnyx
    19 court allowed reliance on evidence that could be raised as printed publications, in
    20 conjunction with a manufacturing specification that the defendant contended was not
    21 a printed publication, specifically because the manufacturing specification had been
    22 the sole evidence cited “for certain claim limitations.” SiOnyx, 330 F. Supp. 3d at
    23
           4
    24      This is not a case where Defendants seek to rely on a prior art system
       independent of related printed publication; rather, they seek to circumvent IPR
    25
       estoppel by introducing the printed publication and dressing it up with additional
    26 evidence that adds nothing of substance (i.e., an additional claim limitation).
           5
    27      “SRAM alleges that Race Face has copied its chainring, infringing several
       claims of the ’027 patent, all of which involve inboard-offset tooth tips.” Id. at 1
    28 (emphasis added).

                                                   -4               Case No. 2:16-cv-3714-GW-AGRx
                              CALTECH’S OPPOSITION TO DEFENDANTS’ MOTION FOR RECONSIDERATION
Case 2:16-cv-03714-GW-AGR Document 905 Filed 02/21/19 Page 8 of 16 Page ID #:49494




     1 603-04; see also Star Envirotech, Inc. v. Redline Detection, LLC, No. 12-cv-01861,
     2 2015 WL 4744394, at *3-4 (C.D. Cal. Jan. 29, 2015) (allowing reliance on a non-
     3 printed publication prior art reference (i.e., a physical machine) when it could be
     4 shown that such a reference “discloses features claimed” in the patent beyond the
     5 related printed publication).      Here, Defendants have not identified any claim
     6 limitations that are disclosed by the Pfister Invention that are not disclosed by
     7 Pfister/Pfister Slides. Nor could they. Accordingly, under the reasoning set forth in
     8 SRAM, SiOnyx, Clearlamp, and Star Envirotech, and the general principles
     9 underlying § 315(e)(2), IPR estoppel applies to the Pfister Invention.
    10         In short, a defendant seeking to avoid IPR estoppel through reliance on a non-
    11 printed publication invalidity theory can show that the theory is “meaningfully
    12 different” from the printed publication itself only if the non-printed publication
    13 evidence discloses at least one additional claim limitation not found in the printed
    14 publication itself. Otherwise, defendants could easily circumvent IPR estoppel by
    15 dressing up printed publication invalidity theories with testimony or other evidence
    16 that provides no substantive difference between the non-printed publication and
    17 printed publication invalidity theories. Allowing defendants to make changes to their
    18 “supporting evidence” and then proceed on purportedly different “known or used”
    19 theories in district court would render IPR estoppel completely meaningless.6
    20         B.    Defendants’ “Supporting Evidence” For Their Pfister Invention
                     Theory Does Not Make That Theory “Meaningfully Different”
    21
    22         In the December 28 Order, the Court rejected Defendants’ “known or used”

    23 theory based on the Pfister Paper, the Pfister Slides, Dr. Siegel’s report, Dr. Frey’s
    24
           6
    25       To the extent Defendants attempt to change their Pfister Invention theory to
       avoid any reliance on Pfister/Pfister Slides, that theory would necessarily fail as it
    26 would be supported only by uncorroborated post hoc expert testimony. Finnigan
    27 Corp. v. Int’l Trade Comm’n, 180 F.3d 1354, 1369 (Fed. Cir. 1999)
       (“[C]orroboration is required of any witness whose testimony alone is asserted to
    28 invalidate a patent, regardless of his or her level of interest.”).

                                                   -5               Case No. 2:16-cv-3714-GW-AGRx
                              CALTECH’S OPPOSITION TO DEFENDANTS’ MOTION FOR RECONSIDERATION
Case 2:16-cv-03714-GW-AGR Document 905 Filed 02/21/19 Page 9 of 16 Page ID #:49495




     1 report, and the expected testimony of Drs. Siegel and Pfister because “Defendants . .
     2 . had failed to demonstrate . . . that . . . [the] theories they intended to present at trial .
     3 . . were meaningfully different from the printed publication theories they raised or
     4 reasonably could have raised before the PTAB.” (Dkt. 888-3 at 6-7; Dkt. 830 at 24-
     5 27). Although Defendants now allege additional “supporting evidence,” none of this
     6 evidence discloses a claim limitation that is not disclosed in the related printed
     7 publications, and thus estoppel is still “appropriate.” (Dkt. 830 at 24).
     8          Defendants allege eight categories of evidence to support their claim that the
     9 Pfister Invention is meaningfully different from Pfister/Pfister Slides. (Dkt. 888-1 at
    10 7-9). Tellingly, however, not one of these eight categories of alleged “supporting
    11 evidence” contains any relevant disclosure of claim limitations beyond what is in the
    12 documents themselves.7 Instead, they all disclose the exact same substance and claim
    13 elements as Pfister/Pfister Slides standing alone.            (See, e.g., Dkt. 888-1 at 7
    14 (conceding “Dr. Pfister and Dr. Siegel’s RAA code invention is demonstrated by . . .
    15 published papers and presentations”)).           More specifically, Pfister/Pfister Slides
    16 disclose a type of code known as Repeat-Accumulate-Accumulate (or RAA). (See id.
    17 at 7 (“Pfister . . . . is an embodiment of RAA codes.”); id. (“Dr Siegel presented the
    18 experimental results obtained from that [RAA code] software at the 1999 Allerton
    19 conference.”)). Pfister aimed to improve upon the repeat-accumulate code of Divsalar
    20 by adding an additional accumulator. As Dr. Siegel himself admits, the RAA codes
    21 described in Pfister/Pfister Slides “repeats the bits regularly,” unlike Caltech’s IRA
    22 codes. (Dkt. 864-12 ¶ 140). This regular repetition is illustrated by the following
    23 figure from the Pfister Slides (i.e., each information bit is repeated q times):
    24
            7
    25        The supporting evidence Defendants identify does not offer new substance,
       but is merely directed to explaining the documents and describing a motivation to
    26 combine Pfister/Pfister Slides with other prior art, which Defendants could have
    27 done in IPR. See, e.g., Yeda Research v. Mylan Pharm. Inc., 906 F.3d 1031, 1041
       (Fed. Cir. 2018) (allowing PTAB to consider expert’s reliance on non-prior art
    28 reference to show what POSITA would have been motivated to do).

                                                    -6               Case No. 2:16-cv-3714-GW-AGRx
                               CALTECH’S OPPOSITION TO DEFENDANTS’ MOTION FOR RECONSIDERATION
Case 2:16-cv-03714-GW-AGR Document 905 Filed 02/21/19 Page 10 of 16 Page ID
                                #:49496



  1
  2
  3
  4          This code structure is very different from the IRA code structure, and,
  5 importantly, does not disclose or discuss the irregular repetition of information bits.
  6              1.    Dr. Frey’s Expert Report and Deposition Testimony
  7          Defendants’ first two categories of so-called “supporting evidence” rely on the
  8 expert report and deposition testimony of Dr. Frey. (Dkt. 888-1 at 8). Every
  9 paragraph in Dr. Frey’s expert report relating to invalidity based on Pfister/Pfister
 10 Slides, however, relies exclusively on the disclosures in the printed publications and,
 11 in particular, the limitations they disclose as to “RAA codes.” (E.g., Dkt. 740-25 ¶¶
 12 242-53). The Court was therefore correct in its December 28 Order when it reviewed
 13 Dr. Frey’s report and determined with respect to the Pfister Invention that all of
 14 Defendants’ purported evidence emanates from the documents. (Dkt. 830 at 27).
 15      Dr. Frey’s testimony similarly offers no substantive analysis of the Pfister
 16 Invention that does not derive from the documents themselves.8 (E.g., Dkt. 888-7 at
 17 121:14-149:3 (focusing on “what’s taught in this paper by Pfister and also in the
 18 Pfister slides” and how one would “look at the repeat-accumulate code paper,” and
 19 describing “Pfister/Pfister Slides” as the documents alone), 123:22 (“The Pfister
 20 paper describes . . . .”); see also, e.g., id. at 124:9 (“the teachings in the paper”), 125:11
 21 (“What I take from the paper is . . .”)). Indeed, Dr. Frey conceded during deposition
 22 that Pfister/Pfister Slides are directed to “the class of codes called repeat-accumulate-
 23 accumulate codes.” (See id. at 122:15-17). At bottom, the Pfister Invention discloses
 24 no more than RAA codes and the full range of the Pfister Invention’s features are
 25 described within the four corners of the Pfister/Pfister Slides documents.
 26
 27
         8
         Dr. Frey has never claimed to have personal knowledge regarding the Pfister
 28 Invention beyond what is disclosed in Pfister/Pfister Slides.

                                                 -7               Case No. 2:16-cv-3714-GW-AGRx
                            CALTECH’S OPPOSITION TO DEFENDANTS’ MOTION FOR RECONSIDERATION
Case 2:16-cv-03714-GW-AGR Document 905 Filed 02/21/19 Page 11 of 16 Page ID
                                #:49497



  1                2.     Dr. Siegel’s Report
  2          For an additional two items of supporting evidence, Defendants turn to Dr.
  3 Siegel’s report. (Dkt. 888-1 at 7). In his report, “Dr. Siegel describes the Pfister Paper
  4 . . . [and] describes the Pfister Slides.” (Id. at 7). Defendants’ own words make clear
  5 that Dr. Siegel’s report provides no substantive disclosure beyond what the documents
  6 themselves reveal. (Id.; see also id. at 2 (referring in short-hand to these first and
  7 second items of supporting evidence as “(1) Pfister Paper” and “(2) Pfister Slides”)).
  8 Dr. Siegel simply describes the Pfister Slides—and, in particular, the RAA codes
  9 described therein—and copies and pastes portions of the slides into the body of the
 10 report. (See, e.g., Dkt. 864-12 ¶¶ 86-88 (describing slides 20-22)). Similarly, Dr.
 11 Siegel’s recounting of the Allerton presentation boils down to rote description of each
 12 of the Pfister Slides (which describe RAA codes) one-by-one. (E.g., id. ¶ 58). In
 13 fact, paragraphs 56 through 88 of Dr. Siegel’s report all cite the Pfister Paper, Pfister
 14 Slides, or both. Dr. Siegel’s report does not present any Pfister Invention that is
 15 meaningfully different from Pfister/Pfister Slides and indeed underscores a critical
 16 difference between Defendants’ theory and the claimed invention. (See Dkt. 864-12
 17 ¶ 140 (“The one difference between claim 15 and the Pfister Paper and Pfister Slides
 18 is that claim 15 repeats the bits irregularly whereas the Pfister Paper and Pfister
 19 Slides repeats the bits regularly.” (emphasis added))). Defendants’ reliance on Dr.
 20 Siegel’s report, if accepted, will eviscerate estoppel by opening an escape hatch to
 21 those who simply reframe printed publications as evidence of an invention “known or
 22 used.”
 23                3.     Dr. Siegel and Dr. Pfister Emails
 24          Defendants also argue, to no avail, that emails involving Drs. Siegel and Pfister
 25 provide support for their “known or used” theory. (Dkt. 888-1 at 7-8). These emails
 26 are ultimately inconsequential to estoppel because they offer no disclosure that is not
 27 within Pfister/Pfister Slides. (Dkt. 888-1 at 8 (conceding that the emails show merely
 28 the “dissemination of the RAA codes invention” presented at the Allerton

                                                 -8               Case No. 2:16-cv-3714-GW-AGRx
                            CALTECH’S OPPOSITION TO DEFENDANTS’ MOTION FOR RECONSIDERATION
Case 2:16-cv-03714-GW-AGR Document 905 Filed 02/21/19 Page 12 of 16 Page ID
                                #:49498



  1 conference)). Each of these emails refers to the Pfister paper, not to any simulation
  2 or other purported “invention” separate and apart from that paper. For example, in
  3 the October 5, 1999 email, Dr. Siegel simply states that he “sent [a recent graduate]
  4 Henry[] [Pfister’s] Allerton’99 paper,” as “he was quite interested after the talk [he]
  5 gave on it.” (Dkt. 854-11). The other two emails similarly involve requests for copies
  6 of the Pfister paper. (Dkt. 854-10; Dkt. 854-12). Tellingly, despite “review[ing] a
  7 collection of emails that were sent between Dr. Pfister and [himself] shortly after the
  8 conference,” Dr. Siegel did not identify any emails that discuss the substance of any
  9 purported “Pfister Invention.” (Dkt. 864-12 ¶ 98). Likewise, Defendants have not
 10 identified any e-mails that discuss the substance of the Pfister Invention and
 11 disclosure of any claim limitations of the ’032 or ’781 patent—the cited e-mails
 12 merely reference the Pfister paper.
 13               4.     Dr. Siegel’s and Dr. Pfister’s Expected Testimony
 14         Relatedly, Defendants point to anticipated testimony from Drs. Siegel and
 15 Pfister. (Dkt. 888-1 at 7). This purported “evidence” does not even exist, and
 16 Defendants’ speculation about what it could reveal cannot defeat a motion for
 17 summary judgment. Audionics Sys., Inc. v. AAMP of Fla., Inc., No. 12-cv-10763,
 18 2015 WL 11201243, at *15 (C.D. Cal. Nov. 4, 2015). Given that Drs. Siegel and
 19 Pfister were retained by Defendants, and Defendants represented that both would
 20 submit expert reports, any testimony Defendants intended to elicit from Drs. Siegel
 21 and Pfister in support of a “known or used” theory should have been included in expert
 22 reports under Rule 26(a)(2)(B).9 Moreover, as Dr. Siegel’s report confirms and as
 23 Defendants concede, the RAA code simulations and software are described in their
 24 entirety in Pfister/Pfister Slides—thus, the anticipated testimony cannot be expected
 25 to provide substance beyond the printed publications. (See, e.g., Dkt. 888-1 at 1, 7).
 26
 27
        9
          (Dkt. 685-7 (“Defendants intend to submit expert reports from . . . Siegel . . .
 28 [and] Pfister”); see also, e.g. Dkt. 698-2 at 4).

                                                -9               Case No. 2:16-cv-3714-GW-AGRx
                           CALTECH’S OPPOSITION TO DEFENDANTS’ MOTION FOR RECONSIDERATION
Case 2:16-cv-03714-GW-AGR Document 905 Filed 02/21/19 Page 13 of 16 Page ID
                                #:49499



  1                5.    Dr. Jin’s Thesis
  2         Defendants purport to find further support for their “known or used” theory in
  3 the 2001 Ph.D. thesis of Dr. Hui Jin, a co-inventor of the asserted patents. (Dkt. 888-
  4 1 at 8). As an initial matter, Dr. Jin’s thesis is a printed publication, and thus could
  5 have been raised in IPR. Regardless, Dr. Jin’s thesis does no more than refer to RAA
  6 codes and cite to the Pfister paper as well as a paper co-authored by Dr. Divsalar.
  7 (Dkt. 854-14 at 46, Dkt. 854-18 at 161). Nothing in Dr. Jin’s thesis even suggests the
  8 existence of a “Pfister Invention” that is not wholly disclosed within Pfister/Pfister
  9 Slides. Instead, it cites to the paper as the relevant disclosure of RAA codes.
 10                6.    Caltech’s Experts
 11         Lastly, Defendants argue that estoppel should not apply because “Caltech’s
 12 experts are expected to testify about RAA codes, and in particular Dr. Mitzenmacher”
 13 testified about Pfister and the Pfister Slides. (Dkt. 888-1 at 8). The testimony and
 14 opinions of Caltech’s experts, like the invalidity theories they rebut, address the
 15 Pfister Paper and Slides themselves. (See Dkt. 888-5 ¶¶ 149-51, 171-72 (rebutting
 16 Defendants’ invalidity arguments by addressing Pfister and the Pfister Slides); Dkt.
 17 772-5 ¶¶ 136-38 (same); Dkt. 772-6 ¶¶ 102-03 (same); Dkt. 890-1 ¶¶ 250-63 (same)).
 18 Caltech’s experts’ testimony will thus not show the Pfister Invention discloses any
 19 limitation beyond what is in Pfister/Pfister Slides. Defendants also misrepresent Dr.
 20 Mitzenmacher’s deposition testimony. Not only was Dr. Mitzenmacher “talking
 21 about the papers” in relation to the ’710 patent, (Dkt. 888-4 at 204:23-25 (emphasis
 22 added)), he did not testify that one would have combined Frey and Pfister, and in fact
 23 affirmed the opposite, (Ex. A at 63:19-65:8; Ex. B ¶ 275 (“[A] person of ordinary skill
 24 in the art would . . . not be motivated to combine [Frey/Frey Slides] with Pfister/Pfister
 25 Slides”); see also Ex. B at 72-74).
 26         C.     Estoppel Applies Because Defendants Could Have but did Not
                   Raise Pfister in IPR
 27
 28         Defendants contend that estoppel is not appropriate because they did not

                                               -10               Case No. 2:16-cv-3714-GW-AGRx
                           CALTECH’S OPPOSITION TO DEFENDANTS’ MOTION FOR RECONSIDERATION
Case 2:16-cv-03714-GW-AGR Document 905 Filed 02/21/19 Page 14 of 16 Page ID
                                #:49500



  1 actually litigate their Pfister-based challenge of the validity of claims 13 or 22 or the
  2 ’781 patent or claims 11 and 18 of the ’032 patent in IPR. (Dkt. 888-1, 11-12). As
  3 the Court’s February 7 Tentative and December 28 Order make clear, estoppel applies
  4 to any reference that could reasonably have been raised in IPR. (Dkt. 830 at 23; Dkt.
  5 888-3 at 2). Defendants could have raised but did not raise Pfister or Pfister Slides as
  6 grounds for invalidating claims 13 and 22 of the ’781 and claims 11 and 18 of the
  7 ’032 patent. (See, e.g., Dkt. 830 at 11).
  8           D.    Defendants Fail to Show that Reconsideration Is Warranted
  9           Each of the eight categories of “supporting evidence” Defendants allege to
 10 make up that “more complete record” was either (1) available for Defendants to
 11 include in their original opposition, or (2) immaterial to the question of estoppel
 12 because, as explained above, it fails to establish any meaningful difference. As such,
 13 reconsideration is not warranted under Local Rule 7-18 because Defendants’ alleged
 14 grounds for reconsideration are based solely on facts and arguments that they “could
 15 have made before, but did not.” In re Hyundai & Kia Fuel Econ. Litig., No. 13-cv-
 16 2424, 2015 WL 12747655, at *5 (C.D. Cal. July 2, 2015).10
 17           However, Caltech agrees that the factual record before the Court is now more
 18 complete, and the Court should consistently apply the legal standard it determines to
 19
 20      10
             While Defendants try to blame Caltech, the record shows that Defendants can
 21   only blame themselves for failing to timely present the facts and arguments they
      now raise. (See Dkt. 888-1 at 5, 9-10). Caltech’s initial motion for summary
 22   judgment was based on Defendants’ invalidity theories as of October 16, 2018,
 23   which made no distinction between Defendants’ invalidity theory based on
      Pfister/Pfister Slides, and their new “known or used” theory. (Dkt. 740).
 24   Defendants then began changing their “known or used” theory when they opposed
 25   Caltech’s IPR estoppel motion on November 6, 2018 and had every opportunity to
      fully set forth the facts and arguments to support their theory at that time. But as the
 26   Court recognized, Defendants failed to do so. (Dkt. 767; see also Dkt. 888-3 at 6-7
 27   (“[Defendants] had [thus far] failed to demonstrate, through their positions before
      the PTAB and this Court, that they had legitimate ‘known or used’ theories . . . .”).
 28   Accordingly, Defendants have failed to show that reconsideration is warranted.
                                                -11               Case No. 2:16-cv-3714-GW-AGRx
                            CALTECH’S OPPOSITION TO DEFENDANTS’ MOTION FOR RECONSIDERATION
Case 2:16-cv-03714-GW-AGR Document 905 Filed 02/21/19 Page 15 of 16 Page ID
                                #:49501



  1 be appropriate to the facts for each of the claims and prior art combinations at issue
  2 on all asserted patents. If the Court is inclined to reconsider any of its rulings, Caltech
  3 respectfully requests that the Court also reconsider and apply the same legal standard
  4 to the issues raised in Caltech’s renewed motion on the Frey/Frey Slides combination
  5 in the ’781 patent, or permit Caltech to file a formal motion making such a request.
  6          E.    Defendants’ “Supporting Evidence” For Their Frey Invention
                   Theory Does Not Make That Theory “Meaningfully Different”
  7
  8          For the same reasons Defendants’ Pfister Invention invalidity theory is not

  9 “meaningfully different” from their theories based on Pfister/Pfister Slides,
 10 Defendants’ Frey Invention invalidity theory is not “meaningfully different” from
                                              11
 11 their theories based on Frey/Frey Slides.    None of Defendants’ proffered Frey

 12 testimony, emails or evidence, or any of Defendants’ other evidence pertaining to
 13 Frey discloses any claim limitation not contained in Frey/Frey Slides. Rather,
 14 Frey/Frey slides disclose results of simulations that use irregular repetition of
 15 information bits with turbo codes. Dr. Frey himself confirmed that Frey/Frey Slides
 16 disclose the results of his simulations and research at that time. (See Dkt. 740-25 ¶
 17 231). It is also undisputed that there is no material difference between the Frey Paper
 18 and the Frey Slides. (Dkt. 616 at 25 (Defendants concede “the disclosures in the
 19 papers and slides are materially the same for purposes of invalidity.”); see also Dkt.
 20 599-4 ¶ 242; Dkt. 740-34 ¶ 118; Dkt. 830 at 25). Critically, the PTAB considered the
 21 disclosure of the Frey Paper (which is the same as the disclosure of the Frey Slides
 22 and Frey Invention) and rejected Defendants’ invalidity arguments on the
 23 merits. (Dkt. 834-1 at 26-27; see also Dkt. 891).
 24       CONCLUSION

 25          For the foregoing reasons, Caltech respectfully requests that this Court deny

 26 Defendants’ Motion for Reconsideration.
 27
        11
           The Court has also treated the analysis of Frey Invention similarly to that of
 28 Pfister Invention. (Dkt. 888-3 at 11).

                                               -12               Case No. 2:16-cv-3714-GW-AGRx
                           CALTECH’S OPPOSITION TO DEFENDANTS’ MOTION FOR RECONSIDERATION
Case 2:16-cv-03714-GW-AGR Document 905 Filed 02/21/19 Page 16 of 16 Page ID
                                #:49502



  1 DATED: February 21, 2019         Respectfully submitted,
  2
  3
  4
                                       By /s/ James R. Asperger
  5                                      James R. Asperger
                                         jimasperger@quinnemanuel.com
  6                                      QUINN EMANUEL URQUHART &
  7                                      SULLIVAN, LLP
                                         865 S. Figueroa St., 10th Floor
  8                                      Los Angeles, California 90017
                                         Telephone: (213) 443-3000
  9                                      Facsimile: (213) 443-3100
 10                                       Attorneys for Plaintiff California
 11                                       Institute of Technology

 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                           -13               Case No. 2:16-cv-3714-GW-AGRx
                       CALTECH’S OPPOSITION TO DEFENDANTS’ MOTION FOR RECONSIDERATION
